Exhibit 10.1 PRELIMINARY SHARE PURCHASE AGREEMENT Wrocław DATED22 December 2011 – EXECUTION COPY PRELIMINARY SHARE PURCHASE AGREEMENT This Preliminary Share Purchase Agreement (the "Agreement") is made and entered into on 22 December 2011 in Warsaw, by and among PROLOGIS POLAND XCI s.ar.l., a company organized under the laws of Luxembourg, having its registered address at the Grand Duchy of Luxembourg, at 34-38, Avenue de la Liberté, L -1930 Luxemburg, registered within Trade and Companies Register under the number B 126998 ("Seller"), represented by Ben Bannatyne, the proxy on the basis of the power of attorney dated 20 December 2011, being document with certified signature by Gérard Lecuit, the notary in Luxembourg, with the apostille clause no. 1001111221181683 dated 20 December 2011, and “PIRAN INVESTMENTS SP. Z O.O.” NERO spółka komandytowo-akcyjna, a a limited liability partnership with stock (Polish: spółka komandytowo-akcyjna)organized under the laws of Poland, having its registered address at Bonifraterska 17 Street, 00-203 Warsaw, registered in register of entrepreneurs of National Court Register under the number KRS 0000380406 ("Purchaser"), represented by Mieczysław Godzisz, the President of the Management Board of Piran Investments Spółka z ograniczoną odpowiedzialnością z siedzibą w Warszawie – general partner (Polish: komplementariusz) of the Purchaser authorized to represent the Purchaser, jointly referred hereto as the Parties and individually as a Party. (A) WHEREAS, the Seller owns 100 (one hundred) shares representing a nominal value in aggregate of PLN 50,000 (fifty thousand) (“Shares”) and 100 % (one hundred percent) of the registered capital in Prologis Poland XCI sp. z o.o., a limited liability company incorporated under the laws of Poland, identification no. KRS 286336, having its registered office in Warsaw (address: Złota 59 Street, 00-120 Warsaw) (the "Company"); (B) WHEREAS, the Purchaser wishes to purchase the Shares from the Seller, and the Seller wishes to sell the Shares to the Purchaser; (C) WHEREAS, through such purchase, the Purchaser desires to acquire from the Seller the Company which owns and operates the buildings constructed and known as Prologis Park Wrocław II situated in Wrocław at ul. Kępińska 7 (ul. Torowa according to the address in the land and mortgage register book); (D) NOW, THEREFORE, in consideration of the mutual representations, warranties and covenants hereinafter contained, and subject to the terms set forth herein, the Parties intending to be legally bound hereto agree as follows: The capitalized terms used in this Agreement are defined in Schedule A to this Agreement unless provided otherwise in this Agreement. 1. PRESENTED DOCUMENTS At executing this Agreement, the following documents were presented by the Seller (and their copies are attached to this Agreement): An extract from Land and Mortgage Register No. WR1K/00111123/9, issued by the Central Information Office of the Land and Mortgage Registry on 20 December 2011, attached as Schedule 1.1 which provides, among other things, that: the Land and Mortgage Register is maintained with respect to plots of land numbered 7/1 (seven oblique one), 7/2 (seven oblique two) and 8 (eight),precinct 0050- Karłowice, with an area of 102,552 sq.m. (one hundred two thousand five hundred fifty two square metres); according to an entry in Section I-O of the Land and Mortgage Register, the above described plots of land numbered 7/1 (seven oblique one), 7/2 (seven oblique two) and 8 (eight) are located at ul. Torowa 6 and Torowa, in Wrocław, and are developed with buildings, usable building and structures constituting objects of separate ownership; according to an entry in Section I-SP of the Land and Mortgage Register, the perpetual usufruct right is established until 5 December 2089; according to an entry in Section II of the Land and Mortgage Register, plots Nos. 7/1 (seven oblique one), 7/2 (seven oblique two) and 8 (eight) are owned by the State Treasury; according to an entry in Section II of the Land and Mortgage Register, plots Nos. 7/1 (seven oblique one), 7/2 (seven oblique two) and 8 (eight) are held in perpetual usufruct by the Company; Section III of title and mortgage register KW Nr WR1K/00111123/9 includes: (a) a limited right in rem – land easement – free-of-charge easement of connection to: electric installations with capacity of at least 2 x 630 kVA in an uninterrupted, continuous manner, - the water supply system, - telecommunications installations situated on plots of land numbers 6/6 (six oblique six), 6/14 (six oblique fourteen), 6/15 (six oblique fifteen), 6/17 (six oblique seventeen), 6/18 (six oblique eighteen), 6/19 (six oblique nineteen), 6/20 (six oblique twenty), 6/22 (six oblique twenty two), 6/23 (six oblique twenty three) and 6/24 (six oblique twenty four), covered by title and mortgage register no. WR1K/00111123/9 and plots of land nos. 6/10 (six oblique ten) and 6/12 (six oblique twelve) covered by title and mortgage register no. WR1K/00047351/6 and an easement of vehicular and pedestrian passage across plot of land 6/14 (six oblique fourteen) in its part adjacent to plots of land 6/1 (six oblique one) and 6/2 (six oblique two) (covered by KW Nr WR1K/00196614/7) for the benefit of each and every perpetual usufructuary of plots of land nos. 6/1 (six oblique one) and 6/2 (six oblique two) covered by KW Nr WR1K/00196614/7, (b) a limited right in rem – free-of-charge and indefinite right of perpetual usufruct of Energiapro Koncern Energetyczny S.A. with its registered office in Wrocław, REGON 23017921600000, consisting in the use by the usufructuary of a road for the purposes of passage across plots of land nos.: 6/6 (six oblique six), 6/15 (six oblique fifteen), 6/22 (six oblique twenty two), 6/14 (six oblique fourteen) to cable connections 20kv sk-1, sk-2 and the use of roads /areas for cable-laid ropes supplying power to the power grid and ENERGIAPRO lines whichcan be introduced as part of a future development (if any) of the grid on the aforementioned plots, according to the entries in Section IV of the Land and Mortgage Register, plots Nos. 7/1 (seven oblique one), 7/2 (seven oblique two) and 8 (eight) are subject to: (a) contractual capped mortgage of up to EUR 112,500,000.00 (one hundred twelve million five hundred thousand Euro) for the benefit of EUROHYPO AG with its registered office in Eschborn; the mortgage secures a claim under the credit agreement of 1 July 2010 pursuant to the terms and conditions set forth in §3 of the statement on the establishment of a capped mortgage, dated 2 July 2010, Rep. A nr 3821/2010 and the bank’s statement of 2 July 2010, with the due date being 1 July 2013, (b) contractual capped mortgage of up to EUR 4,000,000.00 (four million Euro) for the benefit of EUROHYPO AG with its registered office in Eschborn, serving as security for the repayment of the company’s obligation regarding derivative instruments, including without limitation futures transactions amounts and due charges, commissions, interest, costs and other amounts due, with the due date being 1 July 2013; the mortgage secures a claim under a framework agreement pursuant to the terms and conditions set forth in §3 of the statement on the establishment of a capped mortgage dated 2 July 2010, Rep. A nr3856/2010 and the bank’s statement dated 2 July 2010. there are no pending motions (Polish: wzmianki) disclosed in the Land and Mortgage Register maintained for the Property. Extract from the land registry (Polish: rejestr gruntów) maintained by the Mayor of Wrocław, issued under the authorization by the Manager of the City Cadastre Officeon 14 October 2011, ref. No. 22279/2011, which provides, among other things, that plots of land Nos. 7/1 (seven oblique one), 7/2 (seven oblique two) and 8 (eight) with an area of 10,2552 ha, precinct 0050 Karłowice, constitutes other developed areas (symbol Bi); Excerpt from the National Court Register maintained for the Company, dated 20 December 2011; Resolution of the shareholders’ meeting of the Seller dated 20 December 2011 granting consent for the sale of the Shares; Excerpt from the National Court Register maintained for the Purchaser, dated 21 December 2011; Excerpt from the Trade and Companies Register in Luxembourg maintained for the Seller dated 19 Decmeber 2011; The Seller states that is not in possession of the certificate describing the designation of the Property in local master plan. However the Property is covered by the master plan adopted by the City Council of Wrocław on 18 June 2009 in the form of resolution no. XXXV/1168/09, binding since 28 August 2009. According to this resolution the designation of the Property in the local master plan is as follows: (i) commercial activity, (ii) services from group I, (iii) services from group II, (iv) logistic stations, (v) objects aimed at culture promotion, (vi) exhibitions and expositions, (vii) conference buildings, (viii) science and research buildings, (ix) fuel stations, (x) landing fields. 2. REPRESENTATIONS AND WARRANTIES OF THE SELLER Ben Bannatyne, acting jon behalf of the Seller hereby represents and warrants to the Purchaser, as of the date of concluding this Agreement, as follows: Organization The Seller is a company duly organized and validly existing under the laws of Luxembourg. Authority The Seller has power and authority to enter into this Agreement, to perform its obligations hereunder, and to consummate the transaction contemplated hereby. The execution and delivery of this Agreement and the consummation by the Seller of the transaction contemplated hereby have been duly authorized by all necessary company actions on the part of the Seller. This Agreement has been duly and validly executed by the Seller and constitutes a valid and effective obligation of the Seller, enforceable against it. No Violation (a) The execution, delivery and performance of this Agreement by the Seller pursuant to the terms hereof shall not conflict with, or result in a breach of, any provision of the organizational documents of the Seller, any agreement to which the Seller is a party or any judgment, order, writ, injunction or decree of any court or other governmental body by which the Seller is bound. (b) The execution and performance of this Agreement will not lead to a detriment of the Seller’s creditors nor make impossible the satisfaction in whole or in part of a third party’s claim towards the Seller. In particular, neither the execution nor performance of this Agreement or any agreements referred to in it shall give grounds to any party to raise any claims under art. 59 of the Civil Code or art. 527 and subsequent of the Civil Code. (c) The Seller has not been declared bankrupt and is not subject to liquidation or arrangement proceedings with creditors. To the Seller’s Best Knowledge, no application for bankruptcy or arrangement proceedings has been filed with respect to the Seller. There are no circumstances, and the execution of this Agreement will result in no circumstances that would entitle any Person to present a justified petition for the declaration of the Seller’s bankruptcy or for the instigation of arrangement proceedings against the Seller. Consents Neither the execution and delivery of this Agreement by the Seller, nor the consummation by the Seller of the transaction contemplated hereby, requires on the part of Seller any filing with, or any permit, consent or approval of any Governmental Entity. Legal title (a) The Company is the sole registered perpetual usufructuary of the Land, and the sole owner of the Buildings and other structures developed thereon. (b) The Property is free and clear of any and all Encumbrances, other than the Permitted Encumbrances. (c) The Company has acquired the Property in good faith. (d) The excerpt from the Land and Mortgage Register maintained for the Property attached as Schedule 1.1, accurately, truly and completely reflects the legal status of the Property. (e) The Company has not made any statements, deeds or agreements that would create an Encumbrance over the Property which could be registered in the Land and Mortgage Register maintained for the Property but has not been filed forin the Land and Mortgage Register at the date of this Agreement. (f) No applications were made to the Land and Mortgage Register and to the Seller's Best Knowledge there are no grounds for a third party to make such application. (g) The sale of the Shares as set out in this Agreement is not subject to any pre-emption right. (h) The Property is not subject to expropriation, division, consolidation or enforcement proceedings. (i) To the Seller's Best Knowledge there are: (i) no potential claims of the expropriated pre-war owners of the Land or their heirs and (ii) no reprivatisation claims have been filed against the Company and (iii) no such claims, request and/or applications for the re-establishment of the legal title and/or re-possession of the Land and/or any part thereof relating to the use of the Land and/or any part thereof have been filed to the relevant authorities with respect to the Land. Other Property Matters (a) The Property has direct, free and unrestricted access to Kępińska Street which is a public road without a need to pass over any other land in the ownership or occupation of any third party. Access from the Property to Kępińska Street is marked on the map attached as Schedule 2.1.6(a). (b) To the Seller's Best Knowledge all connection points (Polish: punkty przyłaczeniowe) of the utilities systems that service the Property are located on the Property and not on any other properties. Such connection points are marked on the map attached as Schedule 2.1.6(a). (c) No part of the Buildings is located outside of the Land and the map attached as Schedule 2.1.6(c) describes the actual location of the Buildings on the Land. (d) To the Seller's Best Knowledge there are no property improvement fees (Polish: opłaty adiacenckie) that would be payable as a result of the construction of technical infrastructure servicing the Property with involvement of public means (Polish: budową urządzeń infrastruktury technicznej z udziałem środków publicznych). (e) The Company has not received any document, letter or notice relating to any pending or threatened litigation, condemnation or other proceedings by or before any Governmental Entity, arbitrator or arbitration panel that would adversely affect the legal rights, operation, maintenance or use of the Property. Leases (a) All the Leases are listed in Schedule 2.1.7(a). All Leases are binding valid and, to the Seller's Best Knowledge, enforceable in accordance with their terms. The Tenant has not questioned to the Company the validity of any of the Leases nor the fact that the real estate tax, insurance premiums are included in service charges under the Leases. The Company and the Tenant have settled the dispute about including perpetual usufruct fee in service charges and the Tenant pays 50% of such fees as part of service charges. None of the Leases has been terminated by the Company. The Company has not received a notice on termination of any of the Leases. (b) The Company has not signed any amendments, modifications or settlements in relation to any of the Leases other than as specified in Schedule 2.1.7(a). (c) No material default of the Company or the Tenant is continuing on the date of this Agreement, under or in connection with, any Lease subject to the below qualifications.A material default by the Company means any default that would entitle a Tenant to terminate the Lease or withhold or reduce any part of a rent or service charges. A material default by a Tenant means any default in the form of any arrears with a payment of rent or service charges for a period longer than 40 (forty) days, or a default that would entitle the Company to terminate the Lease whether on the basis of the Lease directly or on the basis of applicable provisions of Polish law. In relation to a default of the Tenant, this Warranty is made to the Seller's Best Knowledge unless it relates to a default for arrears with rent or service charges or VAT for a period longer than 40 (forty) days or a failure to deliver, replace, replenish or extent the collateral securing the payment of the rent and service charges. (d) During 6 (six) months immediately preceding the date hereof, the Company has not received any correspondence from the Tenant concerning that Tenant’s intention to withhold, reduce or otherwise cancel any payment under the respective Lease. (e) Schedule 2.1.7(e) contains a true, correct and complete list of the Collateral Documents. There have been no amendments or modifications to any of the Collateral Documents. To the Seller’s Best Knowledge, all the Collateral Documents have been validly executed and are valid and binding. The Company has not received any notice from the issuers of the Collateral Documents questioning their validity. (f) Schedule 2.1.7(f) contains a true, correct and complete list of the Collateral Money, including any interest accrued thereon, and all obligations to return such Collateral Money to the respective tenant together with interest accrued. All the Collateral Money is kept by the Company. (g) No claims for payment, other than specified in Schedule 2.1.7(g) have been made until the date hereof under any Collateral. (h) Except as disclosed on Schedule 2.1.7(h) none of the Leases, Collateral Documents nor any of the rents or other amounts payable thereunder, nor under any Collateral, has been assigned, pledged or encumbered by the Company, and neither the Seller nor the Company is not aware of any such assignment, pledge or Encumbrance having been made by its predecessor. (i) Except for "rent-free" or "rent reduction" periods under the Leases, no Tenant, and no Affiliate of any Tenant or any broker representing any Tenant, was or is entitled to any payment, allowance, rebate, refund or reverse payment or any other tenant incentive or consideration (Polish:świadczenie) in connection with any of the Leases. (j) There are no agreements other than the Leases that would entitle any Person to occupy any part of the Property. To the Seller's Best Knowledge no Person other than the Tenant, its subtenants and the facility management provider (Sodexo) occupies or possesses any part of the Property whether pursuant to any agreement or without any legal title. (k) The monthly amounts of rents and service charges (both net of VAT) as invoiced to the Tenant in the Buildings for November 2011 are set forth in Schedule2.1.7(k) and have been calculated in accordance with the respective Leases. Social security payments The Seller has never been registered as a payer of the Polish social security contributions. Construction matters (a) All the Building Permits and Occupancy Permit are binding and final (Polish:ostateczne i niezaskarżalne w sądowo-administracyjnym toku instancji). (b) All of: (i) Buildings, (ii) the Parking Places and other structures, and (iii) improvements located on the Property have been constructed in accordance with the Building Permits and applicable law. (c) To the Seller's Best Knowledge all of: (i) the Buildings, (ii) the Parking Places and other structures, (iii) fit outs, and (iv) improvements located on the Property, are used, if applicable, in accordance with the Occupancy Permitsand construction regulations. (d) To the Seller's Best Knowledge except for warranties and quality guarantees listed in Schedule2.1.9(d), all the construction warranties expired and all retained amounts regarding the execution of construction works were returned to contractors and (if applicable) the bank guarantee securing the construction warranties has expired. The warranties and quality warranties listed in Schedule 2.1.9(d) are valid and to the Seller's Best Knowledge, enforceable in accordance with their respective terms. (e) No construction works are being carried out with respect to the Land or/and the Buildings, other than fit out works being performed by the Tenant. To the Seller's Best Knowledge all of such fit out works are being performed in accordance with the respective Leases. Environmental Matters (a) There is no contamination of the Property that would result in imposing on its owner an obligation to reclaim the soil, remove any Hazardous Substance from the Buildings or pay any fines under the Environmental Law. (b) To the Seller's Best Knowledge no Hazardous Substances were used for the construction of the Buildings. (c) To the Seller's Best Knowledge no Hazardous Substances are stored or otherwise located on or under the Property in a manner which would be conflicting with the relevant provisions of law. (d) The Company has not received any notice of fines, decisions or filings with respect to the Property by any Governmental Entity in connection with any Environmental Law. (e) The Company is not aware of any facts, circumstances or conditions that could reasonably be expected to give rise to any claim, proceedings or action, or to any liability, under the Environmental Law. Movables expedient for the operation of the Property The Company owns, free of any Encumbrance, all Movables listed in Schedule2.1.11, expedient for the operation of the Property, being movables associated with the Property (Polish:przynależności). To the Seller's Best Knowledge there are no other movables than Movables that would be necessary to operate the Property in accordance with its purpose. Completeness of Due Diligence Materials The Seller, through the Due Diligence Materials, has disclosed to the Purchaser all relevant information relating to the legal (including the Leases), technical, tax, and environmental status of the Property as possessed by the Seller and the Company. All such information and documents provided to the Purchaser or its advisors prior to the date of this Agreement are accurate and complete. Due Diligence Materials have not been organized in a misleading manner. A full list of the Due Diligence Materials will be attached to the Final Agreement. Perpetual usufruct (a) There are no grounds for the State Treasury to increase in the future the perpetual usufruct fee, impose any additional payments or to make any actions limiting or terminating the right of perpetual usufruct of the Land. (b) The present amount of the annual perpetual usufruct fee for the Land is PLN930,233.70 (nine hundred thirty thousand two hundred thirty three Polish zlotys and 70/100). That fee applies from 1 January 2009. The Company is not in arrears with the payment of any perpetual usufruct fee. In particular, the Company has paid the perpetual usufruct fee for 2011 in its full due value. On 17 September 2009 the Company applied to the City of Wrocław to revise annual perpetual usufruct fee for the Land and decrease it to PLN 374,202 (three hundred seventy four thousand two hundred and two Polish zlotys). This matter is now being examined by the Sąd Okręgowy in Wrocław. (c) The Company has not received any notification from the relevant authorities about the intention to increase the annual perpetual usufruct fee for the year 2012 in relation to the Land and to the Seller's Best Knowledge the said authorities have no intention to increase the annual perpetual usufruct fee in the year 2012. Compliance (a) The Seller is in compliance with the requirements of Executive Order No. 133224, 66 Fed. Reg. 49079 (25 September 2001) (the “Order”) and other similar requirements contained in the rules and regulations of the Office of Foreign Assets Control, Department of the Treasury (“OFAC”) and in any enabling legislation or other Executive Orders or regulations in respect thereof (the Order and such other rules, regulations, legislation, or orders are collectively called the “Orders”). (b) Neither the Seller nor any owner of more than 10% (ten percent) of the beneficial interests in the Seller, nor, to the Seller’s Best Knowledge, any beneficial owner of the Seller: (i) is listed on the "Specially Designated Nationals" and "Blocked Persons List" maintained by OFAC pursuant to the Order and/or on any other list of terrorists or terrorist organizations maintained pursuant to any of the rules and regulations of OFAC or pursuant to any other applicable Orders (such lists are collectively referred to as the “Lists”); (ii) is a person or entity who has been determined by competent authority to be subject to the prohibitions contained in the Orders; or (iii) is owned or controlled by, or acts for or on behalf of, any person or entity on the Lists or any other person or entity who has been determined by competent authority to be subject to the prohibitions contained in the Orders. Copyrights The Company possesses all its economic copyrights regarding the design prepared on the basis of Agreements with Architects within the Fields of Exploitation. Capacity and authority of the Company (a) Due incorporation and conduct of business The Company is duly organized, validly existing and complies with all its obligations under the laws of its jurisdiction of incorporation. The Company has all necessary power and authority to carry on its business as currently conducted and as currently contemplated to be conducted. (b) No breach The execution and performance of this Agreement and each document to be executed at or before the Closing by the Seller in connection with this Agreement and the consummation by the Seller of the transactions contemplated hereby and thereby: (i) will not breach any applicable provision of its Articles of Association, law, regulation, statute or any order or judgment applicable to the Company or its affiliates or any provision of its or their constitutive documents; (ii) will not require any, other than the resolution of shareholders adopted on 20 December 2011 , consent, approval, registration, authorization or permit of any governmental or regulatory authority under any provision of law or of any other person; and (iii) will not result in the breach of or default under any obligation or agreement to which the Company is a party or by which the Company is bound, or by which any of its assets is affected. Shares (a) The Shares (i) The Seller is the sole owner of the Shares and all of the Shares have been properly issued and are fully paid up. Other than the rights and obligations related to the Shares the Seller has no other corporate rights or obligations related to the Company or other rights and obligations based on concluded agreements that would entitle the Seller to participate in the Company's profits. (ii) Except for the Registered Pledge, there are no other Encumbrance on any of the Shares, and there is no agreement, arrangement or obligation to create or give an Encumbrance, in relation to any of the Shares. No person has claimed to be entitled to an Encumbrance in relation to any of the Shares. The Bank has agreed that the Seller entering into this Agreement does not constitute a default under the Registered Pledge. (iii) There is no agreement, arrangement or obligation requiring the issue of new shares of the Company, the transfer, redemption of, or the grant to a third person of the right (conditional or not) to require the issue of new shares, transfer or redemption of shares in the share capital of the Company (including, without limitation, an option or right of pre-emption or conversion).Except for the Registered Pledge, neither the Seller nor the Company has entered into any shareholders’ agreement, voting agreement, voting trust or any other agreement relating to voting the Shares. (iv) The Company has not issued any security entitling the holder to share in the profits of the Company. (v) The Company has not decided on any additional payments binding on the Seller. (b) Merger or acquisition The Company has no interest in, and has not agreed to acquire an interest in or merge with any corporate body or any other person. Financial Statements (a) General (i) The Financial Statements of the Company have been prepared and audited by an external certified auditor on a proper and consistent basis in accordance with the law and applicable standards, principles and practices generally accepted in Poland. True, complete and accurate copy of the unaudited Financial Statements is set out in Schedule2.1.18(a). (ii) No change in accounting policies has been made in preparing the financial statements of the Company for each of the financial years of the Company or the Financial Statements. (iii) The Financial Statements show a true and fair view of the assets, liabilities and the state of affairs of the Company as at 31 October 2011 and of the profits and losses of the Company for the period ended on that date. (b) Debts and liabilities of the Company (i) The Company has no liabilities or obligations (including Taxes) which would be required to be reflected on the Financial Statements, except for Taxes which have accrued since the date of the Financial Statements and have been properly reserved for and except for trades payables incurred in the ordinary course of business since the date of the Financial Statements not exceeding EUR50,000 (fifty thousand Euro). The Financial Statements disclose and contain appropriate provision for bad and doubtful debts and liabilities and all financial commitments of the Company existing at the 31 October 2011. The Financial Statements disclose and contain appropriate provision in accordance with applicable standards, principles and practices generally accepted in Poland for all unpaid Tax liable to be assessed on the Company or for which it is accountable, for all periods starting on or before 31 October 2012 (whether or not there is or may be a right of reimbursement against another person). (ii) The outstanding debt under the Bank Loan, including interests,is EUR 10,814,473.50 (ten million eight hundred fourteen thousand four hundred seventy three Euro and 50/100) as of 22 December 2011. (iii) The outstanding debt under the Subordinated Loans, including interests, is EUR 6,375,860.79 (six million three hundred seventy five thousand eight hundred sixty Euro and 79/100) as of 22 December 2011. (c) Extraordinary and exceptional items The Financial Statements have not (except as disclosed therein) been affected by any extraordinary, exceptional or non-recurring item making the profit or loss of the Company for the period covered by the Financial Statements unusually high or low. Changes since the latest Financial Statement date (a) General Since 30 October 2011: (i) the Company's business has been operated in the ordinary course; (ii) there has been no change in the financial or trading position or prospects of the Company as a whole; (iii) subject to Section 2.1.19(b), no change has occurred in the assets and liabilities shown in the Financial Statements and (iv) save for as provided for in Schedule 2.1.19(a)(iv) there has been no reduction in the value of the net assets of the Company; (b) Specific warranties Since 30 October 2011: (i) the Company has, other than in the usual course of its business: - not acquired or disposed of, or agreed to acquire or dispose of, a capital assetor assets with a value of more than PLN 50,000 (fifty thousand Polish zlotys); - not assumed or incurred, or agreed to assume or incur, liabilities, obligations or expenses (whether as principal or guarantor) of an aggregate value of more than PLN 100,000 (one hundred thousand Polish zlotys); - not waived any claim against any third party with a value of more than PLN 50,000 (fifty thousand Polish zlotys), settled any such claim for more than PLN 50,000 (fifty thousand Polish zlotys) less than the amount originally claimed, or accepted and agreed the terms of any counterclaim from such third party against the Company with a value of more than PLN 50,000 (fifty thousand Polish zlotys); and - except for acts connected with the operation of the Buildings, not made, or agreed to make, capital expenditure exceeding in total PLN 100,000 (one hundred thousand Polish zlotys) or incurred, or agreed to incur, a commitment or commitments involving capital expenditure exceeding PLN 100,000 (one hundred thousand Polish zlotys) in total; (ii) The Company has not issued bonds or other debt instruments; (iii) The Company has not changed its accounting reference period; (iv) The Company has not created, allotted, issued, acquired, repaid or redeemed its share capital or made an agreement or arrangement or undertaken an obligation to do any of those things. Taxes (a) General (i) The Company is and has at all times been resident only in Poland for all Tax purposes. The Company is not liable to pay and has at no time incurred any liability to Tax chargeable, and has not been required to file a Return (defined below), under the laws of any jurisdiction other than Poland. (ii) The Company has paid all Tax which it has become liable to pay by law, and is not liable to pay a penalty, surcharge, fine, interest or additional amount in connection with any late payment of Tax. (iii) The Company has properly and within applicable time limits deducted or withheld all Tax which it has been obliged by law to deduct or withhold from amounts paid by it, has properly and within applicable time limits accounted to the relevant Tax Authority for all amounts of Tax so deducted or withheld and has otherwise complied with its legal obligations in respect of such deductions or withholdings. (iv) The Company has within applicable time limits made in a correct and complete manner all Tax returns, provided all information and maintained all records in relation to Tax as it is required by law to make, provide or maintain and has complied on a timely basis with all notices served on it and any other requirements made of it by any Tax Authority (all these obligations: “Returns”). To the Seller’s Best Knowledge no Return filed by the Company is disputed by a Tax Authority or court and all past disputes have been resolved. (v) The Company is not and does not expect to be, involved in a dispute in relation to Tax with Tax Authorities. There are no audits, examinations or other proceedings with respect to Taxes of the Company that are pending.There are no waivers or extensions of any applicable statute of limitations for the assessment or collection of Taxes of the Company that remain in effect.To the Seller’s Best Knowledge, no Tax Authority has indicated that it intends to investigate the Company’s Tax affairs. (vi) The Company is not and has not at any time been a member of aconsolidated or similar group for Tax purposes. (vii) The Company is and has at all times been properly treated as a disregarded entity for U. S. federal income tax purposes. (b) Arm's length dealings Except as disclosed in Schedule 2.1.20(b), the Company is not and has not been a party to or otherwise involved in any transaction, agreement or other arrangement other than by way of a bargain at arm's length in consequence of which it is or will be liable to pay Tax in respect of an amount deemed for Tax purposes to be income or gains of the Company which are greater than the actual income or gains of the Company. Company is in the possession of sufficient documentation about transfer pricing whether required by law or directive of Tax Authorities. (c) Tax on civil law transactions and stamp duty The Company has not any unpaid Tax liability on civil law transactions. (d) VAT The Company is duly registered as a payer of VAT. (e) Secondary liability No event, transaction, act or omission has occurred which could result in the Company becoming liable for Tax which is primarily chargeable against or attributable to a person other than the Company. Assets (except real estate) (a) Title and condition (i) To the Seller’s Best Knowledge, the Company owns or has the right to use each asset necessary for the effective operation of its business. (ii) The Company's asset registers comprise a complete and accurate record of all the machinery, equipment, vehicles and other assets owned, possessed or used by the Company. (b) Receivables (i) No receivables in excess of PLN 25.000 (twenty five thousand Polish zlotys) shown in the Financial Statements or the Company's accounting records is overdue by more than 40 (forty) Business Days. (ii) The Company has not released any receivable shown in the Financial Statements so that the debtor has paid or will pay less than the book value of the receivable. None of the receivables shown in the Financial Statements has been deferred, subordinated or written off with the agreement of the Company. Agreements (a) Specific warranties (i) The Company has no liability or obligation under any of the following: - an agreement or arrangement, save for the Bank Loan, entered into other than in the ordinary course of its business; - an agreement or arrangement entered into other than by way of a bargain at arm's length; - save for the Bank Loan, an agreement or arrangement restricting the Company's freedom to operate the whole or part of its business or to use or exploit any of its assets; or - to the Seller’s Best Knowledge an agreement, arrangement or obligation with which the Company cannot comply on time or without unusual expenditure of money or effort. (ii) The Company is not: - a member of a joint venture, consortium, partnership or association, or - a party to a distributorship, franchise or arrangement. (iii) The Company is a party to agency agreements and management agreements and all those agreements will be disclosed to the Purchaser for due diligence purposes. (b) Due to the incurred improvements on the Property, the Company has received a public subsidy in a form of a waiver of the property tax payable for the Property, as provided for by the resolution of Rada Miejska Wrocławia dated 22 April 2004 (numbered XXII/1816/04) and by the resultion of Rada Miejska Wrocławia dated 28 December 2006 (numbered III/13/06). The Company complied with terms and conditions of the above subsidy, as instructed by the Municipality of the City of Wrocław, and reported about application of such subsidy in accordance with applicable laws. (c) Effect of the Closing Neither the execution nor the performance of this Agreement will result in the Company losing the benefit of an asset, grant, subsidy, right or privilege which it enjoys at the date of this Agreement on the basis of the written terms and conditions under which such asset, grant, subsidy, right or privilege is enjoyed by the Company, or will: (i) (i)conflict with; (ii) result in a breach of; (iii) give rise to an event of default of conditions under; (iv) require the consent of a person under; (v) enable a person to terminate; or (vi) relieve a person from an obligation under, any agreement or arrangement to which the Company is a party or, to the Seller’s Best Knowledge, any legal or administrative requirement by which the Company is bound. Employees The Company has not and has not had any employees and has never been registered as a social security payer. Liabilities (a) Indebtedness Except as disclosed in the Financial Statements, the Company has no financial obligations outstanding, and has not agreed to create or incur, any borrowings or indebtedness in the nature of borrowing. (b) Guarantees and security (i) The Company is not a party to or is liable (including, without limitation, contingently) under any guarantee, security instrument or other agreement to secure or incur a financial or other obligation with respect to an obligation of any third party. (ii) Except for the Registered Pledge, no borrowing or other indebtedness of the Company is secured with a surety, guarantee or other collateral granted by any third party. (c) Events of default relating to indebtedness (i) No event has occurred which constitutes an event of default (or will constitute an event of default with the giving of notice or elapse of time or both), or, save for this Agreement, otherwise gives rise to an obligation to repay, under an agreement relating to any borrowing or indebtedness in the nature of borrowing. (ii) To the Seller’s Best Knowledge, no event has occurred (or will occur with the giving of notice or lapse of time or both) which will lead to an Encumbrance constituted or created in connection with any borrowing or indebtedness in the nature of borrowing, a guarantee, a security or other obligation of the Company becoming enforceable. Insolvency With respect to the Company: (i) no order has been made, petition presented or resolution passed for its winding up; (ii) is not insolvent or unable to pay its debts within the meaning of bankruptcy law; (iii) has not stopped paying its debts as they fall due; (iv) no distress, execution or other similar process has been levied on any of its assets; and (v) there is no unsatisfied final judgment or court order outstanding against it. Litigation And Investigations (a) Litigation (i) The Company has not been notified nor has it received any document, letter ornotice relating to (i) any pending or threatened litigation, condemnation or other proceedings by or before any Governmental Entity, arbitrator or arbitration panel in relation to the Property or the Leases, or (ii) any challenge of the Building Permits or the Occupancy Permit, except for proceedings specified in Schedule 2.1.26(a)(i). (ii) To the Seller’s Best Knowledge, no fact or circumstance exists which might be expected to give rise to any civil, arbitration, administrative or other proceeding involving the Company as defendant and under which the Company might incur a liability. (iii) There is no outstanding judgment, order, decree, arbitration award or decision of a court, tribunal, arbitrator or governmental agency in any jurisdiction against the Company. (b) Unlawful payments Neither the Company nor any of its management board members, and to the Seller’s Best Knowledge employees, representatives or agents has knowingly offered, promised, authorized or made, directly or indirectly, any unlawful payments under applicable laws, or any payments or other inducements (whether or not unlawful), to any government official, including any official of an entity owned or controlled by a government, political party or official thereof or any candidate for political office, with the intent or purpose of: (i) influencing any act or decision of such official in his official capacity; (ii) inducing such official to omit to do any act in violation of the lawful duty of such official; (iii) receiving an improper advantage; or (iv) inducing such official to use his influence with a governmental authority to affect or influence any act or decision of such governmental authority, in each case to assist the Company in obtaining or retaining business for or with, or directing business to, any person. Insurance Policies (a) Schedule 2.1.27(a) contains a list of each insurance and indemnity policy in respect of which the Company has an interest (together, the "Policies"). (b) No insurer under any of the Policies is disputing the validity of any of the Policies, related to the Property, on any grounds. (c) No claims are outstanding in relation to the Property under any of the Policies, and the Seller is not aware of any fact or circumstance that might give rise to a claim under any of the Policies. (d) None of the insurers under any of the Policies is refusing, nor has given any written indication to the Company that it intends to refuse, in whole or in part, a claim related to the Property under the Policies or any of them. (e) All premiums that are due under the Policies have been paid. Third Party Copyright To the Seller’s Best Knowledge the Company has not infringed any copy rights (neither personal nor pecuniary) of any other third person. Miscellaneous (a) Constitution The Company is operating its business in all respects in accordance with its Articles of Association in force at the relevant time. A true, complete and accurate copy of the Articles of Association is set out in Schedule2.1.29(a). (b) Powers of attorney and authorities The Company has not given any power of attorney or other authority by which a person may enter into an agreement, arrangement or obligation on the Company's behalf which is both subsisting and outside of the ordinary course of business of the Company. Separate Warranties Each of the Warranties set forth in this Section 2 shall be construed as a separate warranty and representation and, save as expressly provided to the contrary, shall not be limited by, nor shall their extent or application be governed by, the terms of any of the other Warranties or, except as explicitly provided by this Agreement. Any reference to Company’s awareness or knowledge means knowledge of any of the members of the management board of the Company. 3. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER Mieczysław Godzisz, acting on behalf of the Purchaser hereby represents and warrants to the Seller, as of the date of concluding this Agreement, as follows: Organization The respective Purchaser is a limited liability partnership with stock (Polish: spółka komandytowo-akcyjna) duly organized and validly existing under the laws of its incorporation. Authority The Purchaser has power and authority to enter into this Agreement, to perform its obligations hereunder, and to consummate the transactions contemplated hereby. The execution of this Agreement and the consummation by the Purchaser of the transactions contemplated hereby have been duly authorized by all necessary company actions on the Purchaser. This Agreement has been duly and validly executed by the Purchaser and constitutes a valid and binding obligation of the Purchaser, enforceable against it. No Violation The execution and performance of this Agreement by the Purchaser pursuant to the terms hereof shall not conflict with, or result in a breach of, any provision of the organizational documents of the Purchaser, any agreement to which the Purchaser is a party or any judgment, order, writ, injunction or decree of any court or other governmental body by which the Purchaser is bound. Consents Neither the execution of this Agreement by the Purchaser, nor the consummation by the Purchaser of the transaction contemplated hereby, will require on the part of the Purchaser any filing with, or any permit, consent or approval of any Governmental Entity, other than permits, consents and approvals set forth in this Agreement. Bankruptcy The Purchaser has not been declared bankrupt and is not subject to liquidation or arrangement proceedings with creditors. To the Purchaser’s best knowledge, no application for bankruptcy or arrangement proceedings has been filed with respect to the Purchaser. There are no circumstances, and the execution of this Agreement will result in no circumstances that would entitle any Person to present a justified petition for the declaration of the Purchaser’s bankruptcy or for the instigation of arrangement proceedings against the Purchaser. Funding 1.1.1The Purchaser has secured and will have at the time of the Closing the necessary funds to timely pay and perform its payment obligations under the Agreement and to complete the transaction contemplated in the Agreement. Due Diligence Without prejudice to Section 2.1.12, the Purchaser confirms that it has carried out using professional advisors due diligence related to the legal, tax, commercial, technical and environmental status of the Property (but not of the Company) and is aware of the results of such due diligence. No actual knowledge of incorrectness of the Warranties As at the date of this Agreement, the Purchaser is not aware of any incorrectness of the Warranties that would entitle it to claim the Losses and/or rescind the Agreement. Reliance Except for the Warranties, the Purchaser does not rely on any other statements, warranties or any other information submitted or provided by or on behalf of the Seller. The Purchaser acknowledges that the Seller gives no representation, warranty or guarantee with respect to a technical condition of the Property and that albeit the Seller Warranted to the Purchaser the amounts that Tenant is and will be obliged to pay, under the Leases as rents and service charges, to the Purchaser following the execution of the Final Agreement, but the Seller will not Warrant that the Tenant will comply with its obligations to make payments that will be due to the Company under the Lease following the sale of the Shares to Purchaser. Compliance (a) The Purchaser is in compliance with the requirements of the Order and other similar requirements contained in the rules and regulations of the OFAC and in any Orders. (b) Neither the Purchaser nor any owner of more than 10% (ten percent) of the beneficial interests in the Purchaser, nor, to the Purchaser’s knowledge, any beneficial owner of the Purchaser: (i) is listed on any of the Lists; (ii) is a person or entity who has been determined by competent authority to be subject to the prohibitions contained in the Orders; or (iii) is owned or controlled by, or acts for or on behalf of, any person or entity on the Lists or any other person or entity who has been determined by competent authority to be subject to the prohibitions contained in the Orders. Mieczysław Godzisz, acting on behalf of the Purchaser hereby represents and warrants, on behalf of the Purchaser to the Seller, as of the date of this Agreement, that the Purchaser is an entrepreneur with its registered office in the European Economic Area and, as the Land is not an agricultural land or forest within the meaning of the Law on Acquisition of Real Estate by Foreigners dated 24 March 1920 (unified text Journal of Laws of 2004 no. 167 item 1758), no permit of the Minister of Internal Affairs and Administration is required for the purchase of the Property by the Purchaser on the basis of article 8 Section 2 of this Law. 4. UNDERTAKING TO CONCLUDE AN AGREEMENT FOR THE SALE AND PURCHASE OF THE SHARES Sale and Purchase Subject to the conditions precedent referred to in Section 4.1.2 and other terms and conditions of this Agreement Ben Bannatyne, acting on behalf of the Seller, hereby undertake to sell to the Purchaser the Shares, free from any Encumbrances (save for the Registered Pledge that will be released upon the repayment by the Purchaser of the Bank Receivables); Mieczysław Godzisz, acting on behalf of the Purchaser, hereby undertakes to purchase from the Seller the Shares, free from any and all Encumbrances (save for the Registered Pledge that will be released upon the repayment by the Purchaser of the Bank Receivables), for the Price on the terms and conditions of the final purchase agreement executed in the form attached as Schedule 4.1.1 to this Agreement (the “Final Agreement”). The Seller and the Purchaser agreed to execute the Final Agreement, subject to: (a) the occurrence of any of the following: (i) the receipt by the Purchaser of the decision of the President of the Office of Competition and Consumers which grants the consent to the implementation of the concentration in relation of the transaction described in all of the Preliminary Transaction Documents, or (ii) provided that if no decision should have been issued by President of the Office of Competition and Consumers, the expiry of the statutory period of time within which the decision of the President of the Office of Competition and Consumers should be issued pursuant to Art. 96 of the Anti-Trust Law, or (iii) the receipt by the Purchaser of the letter issued by the President of the Office of Competition and Consumers which advises the Purchaser that the transaction described in all of the Preliminary Transaction Documents does not constitute concentration within the meaning of Art. 13 Section 2 item 2 of the Anti-Trust Law or (iv) the receipt by the Purchaser of the decision of the President of the Office of Competition and Consumers which terminates the merger control proceedings on the above mentioned basis; and (b) all of the Affiliated Conforming Tax Rulings shall have been obtained The Parties shall execute the USD Escrow Agreement in the form attached as Schedule 4.1.3. The Parties undertake to conclude, by 28 February 2012, the Escrow Agreement, that will be subject to Financing Bank and Bank’s (if applicable) comments. The Parties will negotiate in good faith terms and conditions of such Escrow Agreement. Terms of the Escrow Account shall provide for the mechanism of release of the amount of the Deposit (or the amount of Euro equivalent of the Deposit) as provided for in Section 5.9. Closing Date The intention of the Parties is to have the Closing of the transaction contemplated hereby on or prior to 29 March 2012 (the “Target Closing Date”). The Target Closing Date may be extended further only in the cases listed in Section 4.3. If the conditions precedent referred to in Section 4.1.2are not satisfied on or before the Target Closing Date, this Agreement shall expire. If the conditions precedent referred to in Section 4.1.2 are satisfied before the Target Closing Date the Closing shall take place on the date determined pursuant to this Agreement (“Closing Date”), even if the Closing Date would occur after the Target Closing Date. If the conditions precedent referred to in Section 4.1.2 are satisfied not later than on 10th (tenth) Business Day prior to the Target Closing Date, the Closing shall take place on the Target Closing Date. If the conditions precedent referred to in Section 4.1.2 are satisfied later than on the 10th (tenth) Business Day prior to the Target Closing Date, the Closing shall take place within the next 10 (ten) Business Days irrespective of the Target Closing Date. Notwithstanding the above, the Purchaser shall be entitled, provided that all Purchaser’s Transacting Affiliates waive their rights to obtain the Affiliated Conforming Tax Rulings, to waive the condition referred to in Sections 4.1.2(b) in which case it will be considered as non existing (Polish: niezastrzeżony). In such case the Closing will occur within 20 (twenty) Business Days from the receipt by the Seller and Seller’s Transacting Affiliates of a waiver notice issued by the Purchaser and Purchaser’s Transacting Affiliates notifying the Seller and the Seller’s Transacting Affiliates about the waiver. The Closing shall take place on a Business Day in the offices of Salans D. Oleszczuk Kancelaria Prawnicza sp. k. in Warsaw unless the Parties agree otherwise. Postponement of the Closing Date Either Party shall be entitled to postpone the Closing Date, but only once and only for the reasons specified in this Agreement. Unless Section 7.3 or 7.4 applies, the Closing Date shall be postponed by a period of not more than 10 Business Days as stated in the notice postponing the Closing Date ("Postponement Notice"). The Postponement Notice is effective only if signed by a given Party jointly with all of its Transacting Affiliates in accordance with the form attached hereto as Schedule 4.3.1 To avoid doubts the Postponement Notice may be signed in counterparts. The Postponement Notice shall be sent as soon as possible but not later than on the Closing Date or the Closing Date as postponed by the other Party, as the case may be. If both Parties send Postponement Notices prior to the originally Scheduled Closing Date, in accordance with Section 4.3.2, the Postponement Notice providing for a longer period of postponement of the Closing Date shall prevail and be binding for the both Parties. There should be no further postponements of the Closing. Subject to Section 4.3.6, the Closing Date may be postponed only for one of the following reasons: (a) by the Purchaser for the reasons specified in Section 5.12 and 6.6, (b) by the Seller for the reasons specified in Section 5.14, and Notwithstanding the above the Closing Date shall be automatically postponed in the circumstances specified in and in accordance with Section 7.3 and 7.4. Closing On the Closing Date, the following actions shall occur in such order as set forth below: Simultaneously with the execution by Transacting Affiliates of all the Final Transaction Documents, the Seller shall execute with the Purchaser the Final Agreement; Simultaneously with the execution by Transacting Affiliates of all the Final Transaction Documents and by the Seller and the Purchaser of the Final Agreement, Prologis European Holdings X Sarl, incorporated under the laws of Luxembourg, shall execute the suretyship referred to in Section 6.6.2 and deliver it to the Purchaser; Simultaneously with the execution of the Final Agreement, the Parties shall sign the Instruction; The Parties shall sign such documents as are necessary to change the authorized signatories for the bank accounts of the Company; The Purchaser shall execute a notification of the transfer of the Shares and deliver such notification, addressed to the management board of the Company, together with a copy of the Final Agreement; the Seller shall procure that a person authorized by the management board of the Company will be present at the Closing and will confirm the delivery of said notification; The Seller shall deliver to the Purchaser all of the documents of the Company including: (i) the originals of all Leases, any annexes thereto and all written correspondence with the Tenant including hand-over protocols, and (ii) the originals of all Collateral Documents, (iii) the Drawings, (iv) agreements regarding Property and facility management for the Buildings, (v) utilities and services agreements and (vi) all the manuals for the Buildings, (vii) the building log (książka obiektu) for the Buildings, (viii) construction related permits, and (ix) other documents possessed by the Company; The Purchaser, as the new sole shareholder of the Company, shall pass a shareholder's resolution and revoke Messrs. Ben Bannatyne and Peter Andrew Whiskerd-Węgorzewski as the members of the Management Board of the Company, and shall procure that the Company shall unconditionally and irrevocably discharge and waive their claims against Ben Bannatyne and Peter Andrew Whiskerd-Węgorzewski but, for the avoidance of doubt, such resolution shall not limit, prejudice or otherwise impair the agreements, covenants or obligations of the Seller hereunder; Entire Transaction The Parties and their respective Transacting Affiliates treat, from the business perspective, the transaction contemplated by this Agreement and transactions contemplated by the Preliminary Transaction Documents as one transaction between two groups of companies. Therefore the Parties agreed that the Final Agreement shall be signed simultaneously with all the Final Transaction Documents and each Party may withhold from signing the Final Agreement if any of the other Party's Transacting Affiliates refuses or withholds from signing of any other Final Transaction Document. 5. PRICE, SETTLEMENT OF PAYMENTS Price The purchase price (the "Price") for the Shares shall be the Base Price in the amount of EUR 19,406,778 (nineteen million four hundred six thousand seven hundred seventy eight Euro), adjusted, as of the Closing Date as follows: (a)PLUS: (b)CASH IN BANK ACCOUNTS OF THE COMPANY NOT EXCEEDING PLN 200000 (TWO HUNDRED THOUSAND POLISH ZLOTYS), (c)PLUS: (d)TRADE AND OTHER SHORT-TERM RECEIVABLES, (e)PLUS: (f)VAT RECEIVABLES (IF ANY), (g)PLUS: (h)PREPAID COSTS, DEFERRED COSTS AND PREPAYMENTS (CZYNNE ROZLICZENIA MIĘDZYOKRESOWE) OF WHICH THE COMPANY IS THE SOLE ECONOMIC BENEFICIARY, AS NOTIFIED BY THE SELLER TO THE PURCHASER ON THE CLOSING DATE, EXCEPT FOR DEFERRED TAX ASSETS AND DEFERRED AGENTS FEES, (i)MINUS: (j)PROVISIONS, INCLUDING PROVISIONS FOR TAX LIABILITIES (INCLUDING CIT TAX) RESULTING FROM REPAYMENT OF THE BANK LOAN AND SHAREHOLDER’S LOANS AS OF THE CLOSING DATE; (k)MINUS: (l)LIABILITIES, INCLUDING ACCRUED TAX LIABILITIES AND THE BANK LOAN AND SHAREHOLDER’S LOANS (INCLUDING ACCRUED INTEREST), (m)MINUS: (n)DEFERRED INCOME AND ACCRUED EXPENSES (BIERNE ROZLICZENIA MIĘDZYOKRESOWE), (o)MINUS: (p)VALUE OF DEFECTS (LISTED IN SCHEDULE 6.1.5.) THAT HAVE NOT BEEN REMOVED PRIOR TO THE CLOSING DATE. THE VALUE OF EACH DEFECT IS SPECIFIED IN SCHEDULE 6.1.5. Except as otherwise provided herein, the Initial Price and the Price shall be determined based on respective balance sheets prepared in accordance with PAS, consistently applied, and shall be determined by normal year-end adjustment procedures. The Parties agreed that the following rules shall apply for the purposes of preparing the Price Statement, the Final Balance Sheet and the Price Calculation: All amounts expressed in PLN shall be converted to EUR pursuant to the average exchange rate of the National Bank of Poland applicable on the Closing Date (for the purpose of preparation of the Final Balance Sheet and Price Calculation and as of the date of the Price Statement (for the purpose of preparation of the Price Statement). All amounts expressed in EUR or as equivalent of amounts in EUR shall be taken into account in their nominal EUR values. All amounts expressed in PLN (for the accounting purposes) which correspond with liabilities and/or receivables expressed in EUR or as equivalent of amounts in EUR shall be taken into account in their nominal EUR values. The Seller shall procure that the Interim Balance Sheet is delivered to the Auditor for its review and audit not later than on 20 February 2012. The Purchaser shall deliver to the Seller the remarks of the Auditor to the reviewed Interim Balance Sheet. The Initial Price shall be the Base Price adjusted, on the basis of the Interim Balance Sheet prepared by the Company in accordance with PAS, in accordance with Section5.1. The Interim Balance Sheet shall be prepared in accordance with the requirements applicable for the end of the financial year balance sheets under PAS. The Initial Price and its calculation shall be set out in the form of a price statement (“Price Statement”) delivered to the Purchaser for its comments. The calculation of the Initial Price shall be made diligently and in good faith. The Seller shall consult with the Purchaser and act reasonably in addressing the Purchaser's comments to the draft Price Statement. The Seller shall deliver to the Purchaser the draft Price Statement on 27 February 2012 at the latest and the Purchaser shall inform the Seller about its objections within the following 10 (ten) Business Days. The Initial Price shall be theprice payable for the Shares for the purpose of the transfer of the Shares to the Purchaser in accordance with the Final Agreement. Price The Price shall be calculated in accordance with the formula set out in Section 5.1 on the basis of the balance sheet as of the Closing Date prepared by the Seller within 14 (fourteen) Business Days from the last day of the calendar month during which the Closing Date will have occurred ("Final Balance Sheet"). The Seller shall prepare and deliver to the Purchaser a calculation of the Price together with the Final Balance Sheet ("Price Calculation"). Adjustment Regarding the Final Balance Sheet The Final Balance Sheet shall be prepared by the Seller at its cost and, in so far as additional requirements are not explicitly provided for otherwise herein below, in accordance with PAS (except as otherwise provided in Section 5.1) as well as in accordance with the lawful accounting policies applied by the Company until 31 December 2011. During the period from the Closing Date to the date the Seller provides the Final Balance Sheet and Price Calculation to the Purchaser, the Purchaser shall, and shall ensure that the Company shall, promptly provide the Seller with all information reasonably requested (in their respective possession or control) relating to the Company, including access at reasonable times to the Company’s books and records in their respective possession, and all co-operation and assistance, as may in any such case be reasonably required to enable the Seller to prepare the Final Balance Sheet. In addition, the Final Balance Sheet shall show all assets, debts and liabilities of the Company as of the Closing Date. The Purchaser may (but is not obliged to) deliver the Final Balance Sheet and Price Calculation to the Auditor for review. In that case the Purchaser shall procure that the Final Balance Sheet and the Price Calculation shall be reviewed by the Auditor not later than within 20 (twenty) Business Days from the date of the receipt of the Final Balance Sheet and the Price Calculation by the Auditor and the Auditor shall provide the Parties with a memorandum of such calculation within the above 20 (twenty) Business Day term ("Price Memorandum"). The Purchaser shall cause that the Auditor reviews the Final Balance Sheet and Price Calculation in accordance with Section 5.1 of this Agreement as well as with PAS (except as otherwise provided in Section 5.1) and the lawful accounting policies applied by the Company until 31 December 2011. The Price Calculation will become final and binding on the Parties, if the Auditor does not deliver to the Seller the Price Memorandum within 27 (twenty seven) Business Days after delivery of the Final Balance Sheet and the Price Calculation to the Purchaser. Within 15 (fifteen) Business Days following the delivery of the Price Memorandum prepared by the Auditor to the Seller, the Seller may deliver to the Purchaser a written notice specifying in reasonable detail the matter to which the Seller objects and the basis for the objection (the “Objection Notice”). Within 7 (seven) Business Days after receipt of the Objection Notice, the Purchaser may submit the Final Balance Sheet together with the Price Calculation, the Price Memorandum and the Objection Notice to PricewaterhouseCoopers sp. zo.o., or if PricewaterhouseCoopers sp. z o. o. refuses to accept such assignment, to TPA Horwath Horodko Audit sp. z o.o. ("Accounting Expert") and notify the Seller thereof. The calculation of the Price in the Price Memorandum will become final and binding on the Parties, if (i) the Seller does not deliver to the Purchaser the Objection Notice pursuant to this Section 5.5.2 or (ii) the Purchaser does not submit the Final Balance Sheet, the Price Calculation, the Price Memorandum and the Objection Notice to the Auditor within 7 (seven) Business Days following the delivery of the Objection Notice to the Purchaser. The Parties shall cause that the Accounting Expert takes into account the information provided by both Parties and the Auditor as well as the Objection Notice and the lawful accounting policies applied by the Company until 31 December 2011 and deliver to the Parties a written determination of the Price pursuant to the formula referred to in Section 5.1 ("Expert’s Statement"). The Parties shall exercise their best efforts in order to cause that the Accounting Expert delivers the Expert’s Statement to both the Seller and the Purchaser not later than 45 (forty five) days after the delivery of the Final Balance Sheet, Price Calculation, Price Memorandum and the Objection Notice to the Accounting Expert. The Expert’s Statement shall be final and binding on the Parties in respect of the amount of the Price. During the period from the date of appointment of the Accounting Expert to the date the Expert’s Statement becomes final and binding on the Parties, the Purchaser and the Seller shall promptly provide the Accounting Expert with all information reasonably requested (in their respective possession or control) relating to the Company, including access at reasonable times to the Company’s books and records, and all co-operation and assistance, as may in any such case be reasonably required to enable the Accounting Expert to determine the Price. The costs of the Auditor are to be borne by the Purchaser. If the position of the Seller as presented in the Objection Notice is confirmed by the Accounting Expert, the costs of the Accounting Expert shall be borne by the Purchaser. If the position of the Auditor, as presented in the Price Memorandum is confirmed by the Accounting Expert, the costs of the Accounting Expert shall be borne by the Seller. If neither the Seller's position nor the Auditor’s position is fully confirmed by the Accounting Expert, the costs of the Accounting Expert shall be borne by both Parties pro rata according to the following formulas: SSAC
